Title: To Thomas Jefferson from Bernard Peyton, 12 April 1825
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richd
                            12 Apl 1825
                        
                    I hand above ℀ sales the last parcel of 42 Blls:, fine flour, recd on your ℀, at $4⅛ Cash—I have been anxious to close sales of it ever since it was recd, but the article has been almost entirely without demand, as indeed it is yet—super fine is very dull at $4½—In hasteYours very Truly
                        B. Peyton
                    Sales of Forty two barrels Flour by Bernard Peyton1825 Richdfor ℀ Thomas Jefferson Esqr— 11 April—42 barrels Fine flour in Store for Cash at $4⅛ $173.25—Charges—Canal Toll $4:38 Inspection 84¢$5.22Storage Drayage & Cooperage @ 8¢.3.36Commission at 2½ ⅌rCent4.33$12.91Nett prcds. at cr T. J.$160.34E. E.
                        Bernard Peyton⅌r W. W. Wilkinson
                            Richd
                            12 Apl 1825—
                        